DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1‐7 and 9‐13 are pending.
Claim 8 is canceled.


Claim Rejections - 35 USC § 102 and/or 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 1‐2, 4-7, and 9‐13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (US2016/0133011) in view of Katagiri et al (US2009/0059026).

Regarding claims 1, 9 and 10, Nakajima teaches an image processing device comprising: a processor comprising hardware, wherein the processor is configured to:
(Nakajima, Fig. 1)
	obtain an image signal;
extract a first base component signal from the image signal;
(Nakajima, Fig. 3. S132; “the second separating means 101b of the processing unit 101 perform edge preserving filtering process on an image L so as to separate the brightness component into the base component and the detail component (Step S132)”, [0030]; image L (=> “image signal”) is the brightness component of a captured image; “acquires an image B (B=bilateral filter (L)) that can be obtained via by performing the bilateral filtering process on the image L. In this regard, the image B corresponds to the base component”, [0031]; image B => “first base component signal”)
	Nakajima does not expressly disclose but Katagiri teaches:
calculate a weight from information related to brightness of the image signal;

(Katagiri, Fig. 3, S2, generate compression characteristic X(ib) (e.g., Fig. 6, SL1 + SL2); Figs. 6, 7 and 9, X(ib) is determined from the brightness of the image pixels, equations in the figure, [0081, 0090]; X(ib) can be considered as a weight for an image pixel of an image to be compressed in terms of pixel values (brightness); generate compressed base component image Ls using weight X(ib) (Fig. 3, S3); e.g., in Fig. 6, uncompressed image ib (can be the base component L in Fig. 3, i.e., “first base component signal”) is compressed to ia using “weighted” values X(ib), [0077-0096]; compressed base component image Ls => “a second base component signal”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Katagiri into the system or method of Nakajima in order to properly compress the pixel values (e.g., brightness) using a predetermined compression characteristic. The combination of Nakajima and Katagiri also teaches other enhanced capabilities.
	The combination of Nakajima and Katagiri further teaches:
extract a first detail component signal from the image signal and the second base component signal.
(Nakajima, Fig. 3. S133; detail image = image D = image L – image B; obviously, s132 filtering can be in various forms, e.g., including s134 as part of the filter; so image D = image L-image B1; B1 can be generated instead using the method of Katagiri (Ls))

Regarding claim 2, the combination of Nakajima and Katagiri teaches its/their respective base claim(s)
The combination further teaches the image processing device according to claim 1,
wherein, when luminance value of the image signal is greater than a predetermined threshold value, the processor is configured to perform component adjustment of the first base component signal.
(Katagiri, Fig. 6, the compression characteristic curve (SL1 + SL2) defines thresholds for the pixel values ib to be compressed/adjusted (into ia))

Regarding claim 4, the combination of Nakajima and Katagiri teaches its/their respective base claim(s)
The combination further teaches the image processing device according to claim 1, wherein processor is configured to:
perform edge detection with respect to the image signal,
(Nakajima, “perform edge preserving filtering process on an image L”, [0030])
set a high-luminance area in which luminance value is high; and
perform component adjustment of the first base component signal based on the high-luminance area.
(Katagiri, Fig. 6, the compression characteristic curve (SL1 + SL2) defines thresholds for the pixel values ib to be compressed/adjusted (into ia))

Regarding claim 5, the combination of Nakajima and Katagiri teaches its/their respective base claim(s)
The combination further teaches the image processing device according to claim 1,
wherein the processor is configured to correct brightness of the second base component signal.
(Nakajima, Fig. 3, S135; B1 is further modified to B2)

Regarding claim 6, the combination of Nakajima and Katagiri teaches its/their respective base claim(s)
The combination further teaches the image processing device according to claim 1, wherein the processor is configured to:
perform a highlighting operation with respect to the first detail component signal to generate a second detail component signal; and
synthesize the second base component signal, and the second detail component signal.
(Nakajima, see comments on claim 1; Fig. 3, D1 is generated from D; as discussed in the comments on claim 1, D may be generated from B1 in a similar way as S133; Synthesize at S140 where B3 is generated from B1; “perform the highlighting process on the detail component image D using the highlighting coefficient K3 to generate the highlighted image D1 of the detail component image D (Step S139)”, [0038])

Regarding claim 7, the combination of Nakajima and Katagiri teaches its/their respective base claim(s)
The combination further teaches the image processing device according to claim 6,
wherein the processor is configured to amplify gain of the first detail component signal to generate the second detail component signal.
(Nakajima, Fig. 3, “the highlighting means 101c perform the highlighting process on the detail component image D using the highlighting coefficient K3 to generate the highlighted image D1 of the detail component image D (Step S139). In other words, the highlighted image D1 can be determined in accordance with the following mathematical formula: D1=D*K3”, [0038]; when K3 >1, the highlighting processing amplifies the detail component D to become D1)

Regarding claim 11, the combination of Nakajima and Katagiri teaches its/their respective base claim(s)
The combination further teaches the image processing device according to claim 1,
wherein the processor is configured to calculate the weight for each pixel position according to a luminance value of the image signal.
(Katagiri, see comments on claim 1; Fig. 6, equations in the figure)

Regarding claim 12, the combination of Nakajima and Katagiri teaches its/their respective base claim(s)

wherein the processor is configured to perform a gradation-compression operation with respect to the second base component signal that is obtained as a result of a brightness correction operation.
(Nakajima, Fig. 3, S135; B1 or the gradation of B1 is further compressed to B3 by K1; “a coefficient K1 represents a compression ratio of 1 or below”, [0032])

Regarding claim 13, the combination of Nakajima and Katagiri teaches its/their respective base claim(s)
The combination further teaches the image processing device according to claim 1,
wherein the processor is configured to generate a second detail component signal by incrementing a signal value of each color component of the first detail component signal based on a function set for each color component.
(Nakajima, Fig. 3, S139; D1 <= D*K3; K3=V*K2; K3 can be >1 to increase the pixel values of all color channels of a pixel in the first detail component D)

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (US2016/0133011) in view of Katagiri et al (US2009/0059026) and further in view of Tamura (US2014/0023268).

Regarding claim 3, the combination of Nakajima and Katagiri teaches its/their respective base claim(s)
The combination does not expressly disclose but Tamura teaches the image processing device according to claim 2,
wherein the processor is configured to perform alpha blend processing of the first base component signal and the image signal.
(Tamura, “An output is therefore obtained by alpha-blending the two signals of the luminances Y and Y'”, [0055-0056]; eq. (4); Fig. 6)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Tamura into the modified system or method of Nakajima and Katagiri in order to smooth edges in an image using alpha-blending of image luminance. The combination of Nakajima, Katagiri and Tamura also teaches other enhanced capabilities.


Response to Arguments
Applicant's arguments filed on 10/14/2021 with respect to one or more of the pending claims have been fully considered but are moot in view of the new ground(s) of rejection.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIANXUN YANG/
Primary Examiner, Art Unit 2664				10/21/2021